Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledgment is made of applicant’s US filing date of 09/15/2020.
Claims 1-20 are pending.
 Claim Objections
Claim 12 is objected to because of the following informalities:  “configured to detected red image” in line 2 is misspelled, and should be corrected as -- configured to detect red image --Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. US 2016/0345888 in view of McEldowney US 2021/0084284.
Claim 1: Wu et al. disclose a method, comprising: 
(Figs. 1, 2) activating (driving mode) a first polarization layer 1 of a plurality of polarization layers 1/2/3/4/5 that are stacked and each layer of the plurality of polarization layers 1/2/3/4/5 are coupled together [0065], 
(Figs. 2, 7) detecting a first image with an array of pixels from a light source input that is polarized when passed through the first polarization layer (image comparison analysis process) [0070-0071]; and
(Fig. 2) determining, via a controller [0057] coupled to the array of pixels, whether a quality of the first image that was polarized by the first polarization layer meets a threshold [0057] [0062] [0065].
except
the plurality of polarization layers comprise wire polarizers
however McEldowney teaches
the plurality of polarization layers comprise wire polarizers (the plurality of polarizers may include dichromic polarizers, crystalline polarizers, wire grid polarizers) [0041]
It would have been obvious to one of ordinary skill in the art to modify Wu's invention with McEldowney's structure in order to provide high accuracy, as taught by McEldowney [0049];

Claims 2-7 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. US 2016/0345888, McEldowney US 2021/0084284 as applied to claim 1 above, and further in view of Okazaki US 2019/0170923.
Claims 2: Wu et al. disclose/Okazaki teaches
Claim 2: (Fig. 2) deactivating the first polarization layer and activating a second polarization layer of the plurality of polarization layers - OKAZAKI discloses the first and second polarizers 31 and 34 are, for example, that one of them selectively transmits a first polarized component (i.e., activating a first polarization layer, deactivating the second polarization layer), and the other polarizer transmits a second polarized component (i.e., activating a second polarization layer, deactivating the first polarization layer) [0083-0084].
Claim 3: (Fig. 2) detecting a second image with the array of pixels from the light source input that is polarized when passed through the second polarization layer - OKAZAKI disclose in [0083-0084] detecting a second hyperspectral image with the array of pixels from the light that is polarized when the light is passed through the second polarization layer (Wu et al. discloses spectral image is stored in the computer), figures 1-2, paragraphs [0057], [0064]-[0065], [0070]-[0071)

Claim 4: (Figs. 1, 2) determining, via the controller coupled to the array pixels, whether a quality of the second image that passed through the second polarization layer meets the threshold - (Wu et al. discloses spectral image is stored in the computer, it indicates that the image that was polarized by the second polarization layer meets a threshold) [0057], [0064]-[0065], [0070]-[0071].
Claim 5: (Figs. 1, 2) saving the first image in a memory array in response to the image meeting the threshold  - Wu et al. discloses saving the first hyperspectral image in a the memory device in response to the image meeting the threshold (spectral image is stored in the computer, it indicates that the quality of the first hyperspectral image that was polarized by the first polarization layer meets a threshold) [0070]-[0071].
Claim 6: Regarding the limitation “deactivating the first and second polarization layers and activating a third polarization layer of the plurality of polarization layers”: Wu et al. discloses in (Figs. 1, 2) [0057], [0064]- [0065] polarizers 1, 2, 3, 4, 5, 6 ; and OKAZAKI teaches in (Fig. 2) [0083]-[0084] the first and second polarizers 31 and 34 are, for example, that one of them selectively transmits a first polarized component (i.e., activating a first polarization layer, deactivating the second polarization layer), and the other polarizer transmits a second polarized component (i.e., activating a second polarization layer, deactivating the first polarization layer),). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to deactivate the first and second polarization layers and activate a third polarization layer of the plurality of polarization layers in order to obtain a polarization image data corresponding to each polarization orientation in order to determine various properties of a captured object.
Claim 7: Regarding the limitation “deactivating the first, second, and third polarization layers and activating a fourth polarization layer of the plurality of polarization layers”: Wu et al. discloses in (Figs. 1, 2) [0057], [0064]-[0065] polarizers 1, 2, 3, 4, 5, 6 ; and OKAZAKI teaches in (Fig. 2) [0083]-[0084] the first and second polarizers 31 and 34 are, for example, that one of them selectively transmits a first polarized component (i.e., activating a first polarization layer, deactivating the second polarization layer), and the other polarizer transmits a second polarized component (i.e., activating a second polarization layer, deactivating the first polarization layer); It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to deactivate the first and second polarization layers and activate a third polarization layer of the plurality of polarization layers in order to obtain a polarization image data corresponding to each polarization orientation in order to determine various properties of a captured object.
It would have been obvious to one of ordinary skill in the art to modify Wu's invention with McEldowney's structure in order to provide high accuracy, as taught by McEldowney [0049]; and with Okazaki's structure in order to provide high luminance and a high contrast ratio, as taught by Okazaki [0008].

Claims 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. US 2016/0345888 in view of McEldowney US 2021/0084284 and Okazaki US 2019/0170923.
Claim 8: Wu et al. disclose an apparatus , comprising: 
(Fig. 2) an array of image sensor cells (a conventional spectral imager) [0057], wherein each image sensor cell of the array of image sensor cells includes: 
a first polarization layer, a second polarization layer, a third polarization layer, a fourth polarization layer (1/2/3/4/5), 
(Figs. 1, 2) the first, second, third, and fourth polarization layers (1/2/3/4/5) form a stack and are coupled to control circuitry 105a (LCTF controller) [0057]; and 
(Fig. 1) a pixel (included in camera 106) [0057], wherein each pixel of the array image sensor cells are coupled to the control circuitry 105a (LCTF controller) and 
except
the plurality of polarization layers comprise wire polarizers
wherein the control circuitry is configured to: activate the first polarization layer of each image sensor cell of the array of image sensor cells, while the second, third, and fourth polarization layers of each image sensor cells of the array of image sensor cells are deactivated, and cause the array of image sensor cells to detect a first image polarized with the first polarization layer.
however McEldowney teaches
the plurality of polarization layers comprise wire polarizers (the plurality of polarizers may include dichromic polarizers, crystalline polarizers, wire grid polarizers) [0041]
and Okazaki teaches
Regarding the limitation “wherein the control circuitry is configured to: activate the first polarization layer of each image sensor cell of the array of image sensor cells, while the second, third, and fourth polarization layers of each image sensor cells of the array of image sensor cells are deactivated, and cause the array of image sensor cells to detect a first image polarized with the first polarization layer”: Okazaki teaches (Fig. 2) first and second polarizers 31, 34, that one of them selectively transmits a first polarized component (i.e., selectively activating the first polarization layer, while deactivating the second polarization layer and cause the array of image sensor cells to detect a first image polarized with the first polarization layer). A prima facie case of obviousness exists where the claimed limitation and prior art are close enough that one skilled in the art would have expected them to have the same properties. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
It would have been obvious to one of ordinary skill in the art to modify Wu's invention with McEldowney's structure in order to provide high accuracy, as taught by McEldowney [0049]; and with Okazaki's structure in order to provide high luminance and a high contrast ratio, as taught by Okazaki [0008].

Claims 9-11:
Claims 9, 10, 11: (see claim 8 above) - Okazaki teaches (Fig. 2) of the first and second polarizers 31, 34, that one of them selectively transmits a first polarized component (i.e., selectively activating the first polarization layer, while deactivating the second polarization layer and cause the array of image sensor cells to detect a first image polarized with the first polarization layer). A prima facie case of obviousness exists where the claimed limitation and prior art are close enough that one skilled in the art would have expected them to have the same properties. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).


Claims 12-14:
McEldowney teaches
Claim 12: Regarding the limitation “the array of image sensor cells includes a first portion of the array configured to detect green image data, a second portion of the array configured to detected red image data, and a third portion of the array configured to detect blue image data”: McEldowney teaches in (Fig. 3) [0042]-[0044] the array of image sensor cells includes a first portion of the array of the image sensor cells configured to detect image data within a first range of wavelengths, a second portion of the array of image sensor cells configured to detected image data within a second range wavelengths, and a third portion of the array configured to detect image data within a third range of wavelengths; thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in Wu/OKAZAKI by McEldowney’s structure with first/second/third range of wavelengths (i.e., green/red/blue images) in order to obtain a polarization image data corresponding to each polarization orientation in determining various properties of a captured object.

Claim 13: (Figs. 6A/6B/6C) the apparatus is configured to detect red green blue (RGB) images (RGB red, green, and blue - image of an eye) [0014-0015].
Claim 14: (Fig. 3) the first polarization layer is configured to polarize a light source at a 0°  angle of incidence, the second polarization layer is configured to polarize the light source at a 45° angle of incidence, the third polarization layer is configured to polarize the light source at a 90° angle of incidence, and the fourth polarization layer is configured to polarize the light source at a 135° angle of incidence (four different polarizers associated with four different polarization axis orientations (e.g., 90°, 45°, 135° (or −45°), and 0°) corresponding to four pixels in the pixel array 1202, respectively) [0042-0044].

Claim 15: Wu et al. disclose
wherein the control circuitry is configured to store image data in a memory array (computer) based on light that passed through each of the first, second, third, and fourth polarization layers when activated by the control circuitry (the selected light wave enters the image acquisition system through a CCD detector, and the spectral image is stored in the computer by the image acquisition software) [0070].


Claims 16, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. US 2016/0345888 in view of Okazaki US 2019/0170923.
Claim 16: Wu et al. disclose an apparatus , comprising: 
(Fig. 2) a stacked polarizer including a first polarization layer, a second polarization layer, a third polarization layer, and a fourth polarization layer (1/2/3/4/5) [0057], 
wherein the first, second, third, and fourth polarization layers (1/2/3/4/5) are coupled to a controller 105a (LCTF controller) [0057]; 
(Fig. 1) an array of image sensor cells (included in CCD camera 106) coupled to the controller [0057]; and 
a memory device (spectral imager in the computer) [0057] coupled to a controller, 
except
the plurality of polarization layers comprise wire polarizers
wherein the control circuitry is configured to: (a) activate the first polarization layer and cause the array of image sensor cells to detect a first image from a light source input that is polarized when passed through the first polarization layer; (b) activate the second polarization layer and cause the array of image sensor cells to detect a second image from the light source input that is polarized when passed through the second polarization layer; (c) activate the third polarization layer and cause the array of image sensor cells to detect a third image from the light source input that is polarized when passed through the third polarization layer; and (d) activate the fourth polarization layer and cause the array of image sensor cells to detect a fourth image from the light source input that is polarized when passed through the fourth polarization layer.
however McEldowney teaches
the plurality of polarization layers comprise wire polarizers (the plurality of polarizers may include dichromic polarizers, crystalline polarizers, wire grid polarizers) [0041]
and Okazaki teaches
(Figs. 1, 2) Regarding the limitation “activate the first polarization layer and cause the array of image sensor cells to detect a first image from a light source input that is polarized when passed through the first polarization layer”: Wu et al. disclose in [0057] [0064-0065], and Okazaki further teaches first and second polarizers 31, 34, that one of them selectively transmits a first polarized component (i.e., selectively activating the first polarization layer, deactivating the second polarization layer and cause the array of image sensor cells to detect a first image polarized with the first polarization layer). 
Regarding the limitation “activate the second polarization layer and cause the array of image sensor cells to detect a second image from the light source input that is polarized when passed through the second polarization layer”: Wu et al. disclose in [0057] [0064-0065], and Okazaki further teaches first and second polarizers 31, 34, that one of them selectively transmits a first polarized component (i.e., selectively activating the first polarization layer, deactivating the second polarization layer and cause the array of image sensor cells to detect a first image polarized with the first polarization layer) 
Regarding the limitation “activate the third polarization layer and cause the array of image sensor cells to detect a third image from the light source input that is polarized when passed through the third polarization layer; and activate the fourth polarization layer and cause the array of image sensor cells to detect a fourth image from the light source input that is polarized when passed through the fourth polarization layer”: Wu et al. disclose in [0057] [0064-0065], and Okazaki further teaches first and second polarizers 31, 34, that one of them selectively transmits a first polarized component (i.e., selectively activating the first polarization layer, deactivating the second polarization layer and cause the array of image sensor cells to detect a first image polarized with the first polarization layer).
Regarding the limitation “activate the fourth polarization layer and cause the array of image sensor cells to detect a fourth image from the light source input that is polarized when passed through the fourth polarization layer”: Wu et al. disclose in [0057] [0064-0065], and Okazaki further teaches first and second polarizers 31, 34, that one of them selectively transmits a first polarized component (i.e., selectively activating the first polarization layer, deactivating the second polarization layer and cause the array of image sensor cells to detect a first image polarized with the first polarization layer).
It would have been obvious to one of ordinary skill in the art to modify Wu's invention with Okazaki's structure in order to provide high luminance and a high contrast ratio, as taught by Okazaki [0008].

Claim 20: Wu et al. disclose
Regarding the limitation “the controller is configured to deactivate the first, second, third, and fourth polarization layers and cause the array of image sensor cells to detect a fifth image from the light source input that is unpolarized when passed through the first, second, third, and fourth polarization layers”: Wu et al. disclose in (Figs. 1, 2) [0069-0070] the system can be switched automatically by using an acoustic optic tunable filter (AOTF) and a liquid crystal tunable filter (LCTF); it indicates that when the system uses the acoustic optic tunable filter (AOTF), the liquid crystal tunable filter (LCTF) is not used, that means the polarizers 1, 2, 3, 4, 5, 6 are deactivate, and unpolarized image is obtained by using an acoustic optic tunable filter (AOTF).
Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. US 2016/0345888, Okazaki US 2019/0170923 as applied to claim 16 above, and further in view of McEldowney US 2021/0084284.
Claims 17: Wu et al. disclose
the first, second, third, and fourth images are saved in RGB format (three kinds of spectra green, red and blue) [0010] in the memory device (the spectral image is stored in the computer by the image acquisition software) [0070].
McEldowney teaches
(Figs. 6A/6B/6C) the first, second, third, and fourth images are saved in RGB format  (RGB red, green, and blue - image of an eye) [0014-0015]

Claims 18, 19: 
McEldowney teaches
Claim 18: (Figs. 2, 3) the array of image sensor cells includes a first portion of red pixels, a second portion of green pixels, and a third portion of blue pixels (the polarized image sensor 120/121 may further include a color filter array 1204 configured to obtain a plurality of polarization color images RGB) [0044].
Claim 19: (Fig. 3) the first polarization layer is configured to polarize a light source at a 0°, the second polarization layer is configured to polarize the light source at a 45°, the third polarization layer is configured to polarize the light source at a 90°, and the fourth polarization layer is configured to polarize the light source at a 135° (four different polarizers associated with four different polarization axis orientations (e.g., 90°, 45°, 135° (or −45°), and 0°) corresponding to four pixels in the pixel array 1202, respectively) [0042-0044].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SANG V NGUYEN/
Primary Examiner, Art Unit 2871